Citation Nr: 1616076	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-03 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected coronary heart disease with non-chronic congestive heart failure.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected type II diabetes mellitus with erectile dysfunction.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.

4.  Entitlement to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO, in relevant part, denied the Veteran's claims for increased evaluation for service connected type II diabetes mellitus with erectile dysfunction and hypertension.  The Veteran disagreed with this decision and perfected this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks increased ratings for his service-connected coronary heart disease with non-chronic congestive heart failure, type II diabetes mellitus with erectile dysfunction and hypertension.  The available records reflect a history of multiple hospitalizations for congestive heart failure and/or coronary artery disease since he last underwent VA examination in October 2010 VA examination.  Additionally, he has submitted medical statements attributing his unemployability, in part, to service-connected disability.

As such, the Board finds that more contemporaneous examinations are warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  

Prior to providing VA examination(s), the AOJ should ensure that any and all outstanding relevant treatment records have been obtained an associated with the case file.

The Board notes that the Veteran has reported receiving treatment Good Samaritan Hospital, Rochester General Hospital and Unity Park Ridge Hospital in relation to his coronary artery disease and congestive heart failure.  See VA Form 9 dated January 31, 2012.  VA clinic records identify the Veteran as being treated by Dr. Batel of Canal Crossings.  The Board also recognizes that the RO has attempted to obtain these private records, or alternatively, consent to obtain these records, from the Veteran.  However, the Veteran has indicated that he has recently been hospitalized for congestive heart failure in August 2015; the treating facility is unclear from the correspondence.  See Email Correspondence dated September 8, 2015.  Upon remand, in addition to obtaining any recent VA treatment records, the RO should attempt to get the private treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2012.

2.  Assist the Veteran in obtaining all available private treatment records to include Good Samaritan Hospital, Rochester General Hospital, Unity Park Ridge Hospital and Dr. Batel of Canal Crossings.  

3.  After records development is completed, schedule the Veteran for VA examination(s) to determine the current severity of his coronary artery disease with congestive heart failure, type II diabetes mellitus and hypertension.  The appropriate Disability Benefit Questionnaire's (DBQs) should be filled out for this purpose, if possible.  
The examiners should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (coronary artery disease with congestive heart failure, type II diabetes mellitus with erectile dysfunction and hypertension) on employment activities in a sedentary capacity such as the length of time he could sit, stand, walk, etc. without considering his age or any impairment caused by nonservice-connected disabilities.

4.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

